Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18,19,22,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 18, “the test solution containing a standard blank solution” (lines 8-9) lacks antecedent basis.  Note that (1) a blank solution does not contain a concentration (“concentrations”, line 3) of an element, and (2) that lines 3-6 do not provide/list a “blank”.
	As to claim 18, “replacing …solutions” (line 17) is confusing because no bottle containing standard solutions with “element to be tested” (line 4) is/was connected.  Only the “blank” (line 14) that does not have any element was connected.  Maybe lines 17-19 should have started with - - 4) replacing the blank solution with … - - ?
	As to claim 18, “1)-3)” (line 19) is confusing because steps 1)-3) are narrowly limited to the “blank” solution pass, and thus does not permit/allow for “replacing” (line 17).  Maybe the step requires removal of any (blank) previously tested material in steps 1)-3)?
	As to claim 18, “the test solution bottle containing the sample solution” (lines 3-4 from last) lacks antecedent basis.  Is that bottle a bottle that’s different from that employed for the other fluids?
	As to claim 18, is the same single bottle employed for all of the fluids through all of the steps?  Maybe there is some simple way to refer to different fluids without relating those many fluids to a bottle?
	As to claim 18, should “repeating steps 1)-3),” (line 19) read - - repeating 1)-3) in step 2, - - for consistency with such being done in line 3 from last?
 	As to claim 18, “1)-3)” (line 3 from last) is confusing because steps 1)-3) are narrowly limited to the “blank” solution pass, and thus does not permit/allow for “replacing” (line 4 from last).  Maybe the step requires removal of any (blank) previously tested material in steps 1)-3)?
	As to claim 22, “repeating … solution” (lines 19-21) is problematic, as A1)-A3) are all about obtaining a “blank” (line 16) value.  Consider that A1-A3 cannot be repeated without the blank because A)-A3 includes the blank.  One cannot obtain values of “each standard solution” (lines 20-21) when the test mixes blank and standard solution(s).   
	As to claim 22, according to operations A1)-A3)” (lines 25-26) is not consistent with “replacing the standard blank” (line 24) because A1)-A3) of lines 8-17 expressly have the blank.  Undersigned can accept - - obtaining the fluorescence value of a sample solution according to operations A1)-A3) being reemployed after having replaced the blank and series of standard solutions with sample solution - - type language if there is support for such.  Consider that the difficulty is triggered by the semicolon (on line 25) which separates the steps of “replacing” (line 24) from the “obtaining” (line 24) via operations A1)-A3).  The 2 need to be clearly joined together.

	Regarding allowance of claim 1, great weight was given to the benefits of water usage as described in Para 4 of the Publication.  The same Para 4 stated that the art “always used” (line 2, Para 4) that other than water.  Claim 1 states that “water is used as the carrier fluid” (italics added, line 4, claim 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861